Title: From Thomas Jefferson to André Limozin, 3 May 1789
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris May 3. 1789.

I have duly received your favors of the 16th. and 24th. of April and am obliged to you for your information of the ships arriv[ing] in your port which I beg you to continue to give me. [I] am in daily expectation of receiving my permission, and having all my baggage already packed I need not stay here more than a week after I receive it. I am determined to embark from Havre. I return you many thanks for your kind offer of a lodging in your house. The pleasure of being often with you would be very grateful to me. But a family on the point of embarking, with all their baggage, their servants,  visitors and comers and goers of all sorts would give you an embarras under which I could have no quiet. Permit me therefore to consider an hotel garnie as the only proper depository of so much confusion. At the intervals of leisure it will be a pleasure to me to go and visit you while I stay in Havre. We shall be more at our ease in an hotel garnie while I owe you the same grateful thanks as if I had accepted your kind offer. These I repeat very sincerely with assurances of the esteem & attachment with which I have the honor to be Sir Your most obedt. humble servt,

Th: Jefferson

